                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 18-cv-01934-CMA-SKC

ELET VALENTINE,

       Plaintiff,

v.

THE PNC FINANCIAL SERVICES GROUP, INC.,
PNC BANK, NATIONAL ASSOCIATION, a/k/a PNC Bank, NA, and
PNC MORTGAGE,

       Defendants.


          ORDER ADOPTING AND AFFIRMING SEPTEMBER 28, 2018
        RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
______________________________________________________________________

       This matter is before the Court on the September 28, 2018 Recommendation

(Doc. # 42) by United States Magistrate Judge S. Kato Crews that Plaintiff’s Motion for

an Ex Parte Temporary Restraining Order and Preliminary Injunction (Doc. # 6) be

denied. Plaintiff timely filed an Objection to the Recommendation. (Doc. # 46.)

Subsequently, Defendants PNC Financial Services Group, Inc., PNC Bank, N.A., and

PNC Mortgage, a division of PNC Bank, N.A. (“Defendants”) filed a Response (Doc. #

54) and Plaintiff filed a Surreply (Doc. # 61). For the reasons that follow, the Court

affirms and adopts the Recommendation.
                                     I.     BACKGROUND

       The Magistrate Judge’s Recommendation provides an extensive recitation of the

factual and procedural background of this case. The Recommendation is incorporated

herein by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Accordingly,

the Court will reiterate the factual background only to the extent necessary to address

Plaintiff’s objections.

       This case arises out of a dispute between Plaintiff Elet Valentine and Defendants

regarding a loan transaction secured by real property located in Denver, Colorado, and

the subsequent foreclosure on the property.

       On August 2, 2018, Plaintiff, acting pro se, filed a Motion for an Ex Parte

Temporary Restraining Order or Preliminary injunction which sought to enjoin

Defendants’ foreclosure on her home despite the fact that a Colorado state court

determined that Defendants were justified in proceeding with a foreclosure sale of the

property. See (Doc. # 6 at 3; Doc. # 26 at 1). Plaintiff supplemented the Motion on

August 16, 2018, by filing a document titled Plaintiff’s Brief in Support of a Motion for Ex

Parte Temporary Restraining Order or Preliminary Injunction. (Doc. # 25.) Defendants

filed a Response to Plaintiff’s Motion on August 17, 2018. (Doc. # 29.)

       On September 28, 2018, Magistrate Judge Crews issued a Recommendation

that Plaintiff’s Motion should be denied. (Doc. # 42.) Specifically, the Recommendation

determined that Plaintiff has very little, if any, likelihood of prevailing on the merits of her

claims. (Id. at 7.) Additionally, the Recommendation concluded that Plaintiff failed to




                                               2
show that she will suffer irreparable harm without an injunction to prevent the

foreclosure sale.1 (Id. at 11.)

       On October 11, 2018, Plaintiff filed an Objection to the Recommendation. (Doc. #

46.) Plaintiff effectively objects to the Recommendation in its entirety. With respect to

the Recommendation’s conclusion that Plaintiff will not suffer irreparable harm in the

absence of an injunction, Plaintiff asserts that her Motion and related filings actually

establish that she met her burden with regard to irreparable harm. See (id. at 28).

       Subsequently, Defendants proceeded with the foreclosure sale based on the

state court’s determination that Defendants are the real party in interest, that there is a

reasonable probability of a default under the Note and Deed of Trust sufficient for

Defendants to proceed with the foreclosure, and that Plaintiff did not raise any valid

defenses that would prevent the foreclosure. (Doc. # 54 at 2; Doc. # 70 at 2.) The sale

took place on November 29, 2018. (Doc. # 70 at 2.) The state court entered an Order

Approving Sale on December 21, 2018. (Doc. # 70-1 at 1–2.)

                                  II.    STANDARD OF REVIEW

       After a magistrate judge issues a recommendation on a motion seeking injunctive

relief, 28 U.S.C. § 636(b)(1) requires that the district judge conduct a de novo review of

any part of the Recommendation to which a proper objection has been made. An



1
  The Court notes that the Recommendation focuses primarily on why Plaintiff is unlikely to
prevail on the merits of her claims. However, because the Court agrees with Magistrate Judge
Crews’ conclusion that Plaintiff has failed to show irreparable harm, the Court need not reach
the issue of whether Plaintiff is likely to prevail on the merits of her claims. N.M. Dep’t of Game
and Fish v. U.S. Dep’t of the Interior, 854 F.3d 1236, 1249 (10th Cir. 2017) (noting that if a
movant fails to “meet its burden of showing a significant risk of irreparable injury, [courts] need
not address the remaining preliminary injunction factors.”).

                                                 3
objection is properly made if it is both timely and specific. U.S. v. One Parcel of Real

Property Known As 2121 East 30th Street, 73 F.3d 1057, 1059 (10th Cir.1996). In

conducting the review, a “district judge may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge with

instructions.” Fed. R. Civ. P. 72(b)(3). Any arguments raised for the first time in

objections are deemed waived and need not be considered by the district court.

Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996).

       When a party proceeds pro se, as Plaintiff does here, the Court “review[s] his

pleadings and other papers liberally and hold[s] them to a less stringent standard than

those drafted by attorneys.” Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir.

2007) (citations omitted); see also Haines v. Kerner, 404 U.S. 519, 520–21 (1972).

However, it is not “the proper function of the district court to assume the role of

advocate for the pro se litigant.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

Additionally, a pro se litigant is still bound by the rules of federal and appellate

procedure. Abdelsamed v. United States, 13 F. App’ x. 883, 884 (10th Cir. 2001).

                                       III.   ANALYSIS

       Injunctive relief is an extraordinary remedy that should be granted only when the

moving party clearly and unequivocally demonstrates its necessity. See Schrier v. Univ.

of Colo., 427 F.3d 1253, 1258 (10th Cir. 2005). A party seeking a preliminary injunction

or temporary restraining order must show (1) the movant is substantially likely to

succeed on the merits; (2) the movant will suffer irreparable injury if the injunction is

denied; (3) the movant’s threatened injury outweighs the injury the opposing party will


                                              4
suffer under the injunction; and (4) the injunction would not be adverse to the public

interest. Fish v. Kobach, 840 F.3d 710, 723 (10th Cir. 2016); Kaplan v. Bank of N.Y.

Mellon Trust Co., No. 10-cv-02802-PAB, 2010 WL 4775725, at *1 (D. Colo. 2010) (citing

Lundgrin v. Claytor, 619 F.2d 61, 63 (10th Cir. 1980)) (noting that the four elements

apply to both preliminary injunctions and temporary restraining orders and that “the

same considerations apply” to both forms of injunctive relief).

       It is well established that “a showing of probable irreparable harm is the single

most important prerequisite for the issuance of a preliminary injunction.” Dominion

Video Satellite, Inc. v. Echostar Satellite Corp., 356 F.3d 1256, 1260 (10th Cir. 2004).

Therefore, “the moving party must first demonstrate that such injury is likely before the

other requirements for the issuance of an injunction will be considered” Id. (quoting

Reuters Ltd. v. United Press Int’l, Inc., 903 F.2d 904, 907 (2d Cir. 1990)). Accordingly, if

the movant fails to meet its burden of establishing irreparable injury, courts “need not

address the remaining preliminary injunction factors.” N.M. Dep’t of Game and Fish v.

U.S. Dep’t of the Interior, 854 F.3d 1236, 1249 (10th Cir. 2017) (citing People for the

Ethical Treatment of Prop. Owners v. U.S. Fish and Wildlife Serv., 852 F.3d 990, 1008

(10th Cir. 2017) (“If it is not necessary to decide more, it is necessary not to decide

more.”)); see also Conry v. Estate of Barker, No. 14-cv-02672-CMA-KLM, 2017 WL

5952709, at *1 (D. Colo. 2017) (same).

       In the instant case, Plaintiff has failed to establish a likelihood of irreparable

harm, i.e., a significant risk that she will experience harm that cannot be compensated

after the fact by money damages. N.M. Dep’t of Game and Fish, 854 F.3d at 1250


                                               5
(quoting Fish, 840 F.3d at 751–52). Purely economic loss “is usually insufficient to

constitute irreparable harm” because economic losses can readily be compensated with

monetary damages. Crowe & Dunlevy, P.C. v. Stidham, 640 F.3d 1140, 1158 (10th Cir.

2011). Additionally, the party seeking injunctive relief must show that the harm is certain

as opposed to theoretical, great, and “of such imminence that there is clear and present

need for equitable relief.” Schrier v. Univ. of Colo., 427 F.3d at 1267 (emphasis added);

Heideman v. S. Salt Lake City, 348 F.3d 1182, 1190 (10th Cir. 2003).

         Plaintiff’s alleged harm is compensable by money damages. Courts have held

that the “foreclosure of a property translates to economic loss. . . .” Tatten v. City and

Cty. of Denver, No. 16-cv-01603-GPG, 2016 WL 10518586, at *2 (D. Colo. 2016); see,

e.g., May v. U.S. Bank, N.A., No. 13-cv-01621-PAB-MJW, 2013 WL 4462033, at *9 (D.

Colo. 2013) (noting that any claimed injury due to foreclosure sale “is not irreparable

and may be compensated in money damages, even after a foreclosure sale”); Moore v.

One W./Indy Mac Bank, No. 10-cv-01455-REB-CBS, 2010 WL 3398855, at *7 (D. Colo.

2010) (noting plaintiff did not demonstrate irreparable injury because plaintiff “retains a

right to redeem following a foreclosure sale and any subsequent harm in losing her

property may be compensated by money damages”). Additionally, emotional damages

related to the foreclosure of a home are also compensable with monetary damages.

See Strand v. Am.’s Servicing Co., No. 2:11-cv-2 TS, 2011 WL 108902, at *1 (D. Utah

2011).

         The harm Plaintiff alleges she will face absent injunctive relief is as follows:

“irreparable harm, substantial further emotional injury, embarrassment, inconvenience,


                                                6
and unjustly displaced [sic], lose remaining home equity, further financial hardship, and

cause an unjust enrichment.” (Doc. # 6 at 4; Doc. # 35 at 35–36.) Such injuries are

readily compensable with monetary damages. See Tatten, 2016 WL 10518586, at *2;

Strand, 2011 WL 108902, at *1. In fact, Plaintiff’s Amended Complaint explicitly seeks

compensatory damages for “future pecuniary and non-pecuniary losses, stress,

emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life,

financial hardship, and other nonpecuniary losses.” (Doc. # 36 at 68.) Notably, the

injuries which Plaintiff argues are irreparable are effectively the same injuries for which

Plaintiff is seeking compensatory damages. As the Supreme Court has recognized, “the

possibility that adequate compensatory or other corrective relief will be available at a

later date . . . weighs heavily against a claim of irreparable harm.” Sampson v. Murray,

415 U.S. 61, 90 (1970).

       Moreover, Plaintiff’s alleged harm is not imminent. The “purpose of a preliminary

injunction is not to remedy past harm but to protect plaintiffs from irreparable injury that

will surely result without their issuance.” Schrier, 427 F.3d at 1267 (citing Heideman,

348 F.3d at 1189 (noting that a preliminary injunction will not issue without a showing of

“a clear and present need for equitable relief to prevent irreparable harm”) (emphasis

added)). In the instant case, the foreclosure sale took place on November 29, 2018.

(Doc. # 70 at 2.) The sale was subsequently approved by a Colorado state court on

December 21, 2018. (Doc. # 70-1 at 1–2.) Therefore, because the sale has already

taken place, Plaintiff’s alleged harm is not imminent.




                                              7
       Alternatively, Plaintiff appears to argue that she will suffer irreparable harm if

Defendants are not compelled to comply with the Federal Rules of Civil Procedure by

preserving relevant evidence. Specifically, Plaintiff asserts that if “material evidence to

this litigation is removed, destroyed, altered would [sic] prejudice [her] case and cause

immediate and irreparable injury.” (Doc. # 25 at 19.) However, there is no evidence that

immediate judicial action is necessary to prevent Defendants from losing or destroying

evidence. At present, it is sufficient to note that the parties are under an ongoing

obligation to preserve documents that may be relevant to the instant case and that the

Court has “inherent power to impose sanctions for the destruction or loss of evidence.”

Cache La Poudre Feeds, LLC v. Land O’Lakes, Inc., 244 F.R.D. 614, 620 (D. Colo.

2007). The abstract risk that a litigant might fail to comply with the Federal Rules of Civil

Procedure, without more, is insufficient to justify judicial action.

       In sum, Plaintiff has not demonstrated that she will suffer irreparable harm absent

injunctive relief. The alleged injuries Plaintiff cites are compensable with monetary

damages. Moreover, Plaintiff’s alleged injuries are not imminent because the

foreclosure sale of her home has already taken place. Accordingly, because Plaintiff

failed to meet her burden of establishing irreparable injury, injunctive relief is not

warranted and the Court “need not address the remaining preliminary injunction

factors.” N.M. Dep’t of Game and Fish, 854 F.3d at 1249.




                                               8
                                  IV.    CONCLUSION

      For the reasons set forth above, Plaintiff’s Objection (Doc. # 46) is OVERRULED

and Magistrate Judge Crews’ Recommendation (Doc. # 42) is AFFIRMED and

ADOPTED.

      Accordingly, it is ORDERED that Plaintiff Elet Valentine’s Motion for an Ex Parte

Temporary Restraining Order and Preliminary Injunction (Doc. # 6) is DENIED.




      DATED: January 7, 2019


                                               BY THE COURT:


                                               _____________________________
                                               CHRISTINE M. ARGUELLO
                                               United States District Judge




                                           9
